Mikoll, J.
Appeal (transferred to this court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Nastasi, J.), entered May 15, 1988 in Dutchess County, which granted defendants’ motion to dismiss the complaint for lack of jurisdiction.
*869Plaintiff, an inmate at Green Haven Correctional Facility in Dutchess County, sought damages against correction officers and other employees of the facility in their individual capacities, alleging that disciplinary proceedings had been instituted against him based on an allegedly false misbehavior report. We find that Supreme Court properly dismissed the action on the grounds that plaintiff was precluded from suing defendants in their individual capacities under Correction Law § 24 and that, under that statute, a claim for damages commenced against the State must be initiated in the Court of Claims (see, Arteaga v State of New York, 72 NY2d 212).
Plaintiff’s remaining contentions with respect to 42 USC § 1983 are being raised for the first time on appeal and, as such, are not properly preserved for our review (see, Peoples Commercial Bank v Greene Distrib., 149 AD2d 774, 775).
Order affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.